Citation Nr: 1715095	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to Vocational Rehabilitation and Employment (VR&E) self-employment services based on status as an individual with the most severe service- connected disability who requires self-employment (i.e. VR&E Category 1 status).   

2.  Entitlement to funding of the Veteran's proposed self-employment plan in the estimated amount of $43,479.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a December 2015 rating decision, the RO denied the veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Although the Veteran submitted a March 2016 notice of disagreement, it appears that no subsequent statement of the case (SOC) has yet been issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action in the form of issuance of an SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.
 
The issue of entitlement to funding of the Veteran's proposed self-employment plan in the estimated amount of $43,479 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VR&E's own detailed assessment correctly determined that the Veteran is an individual with the most severe disability who requires self-employment (i.e. eligible for Category I self-employment services).  

2.  The Veteran is not shown to have continued to operate his business, Affordable Scrubs and Stuff any later than 2012.


CONCLUSION OF LAW

The Veteran qualifies as an individual with the most severe service-connected disability who requires self-employment (i.e. a VR&E Category I self-employment services recipient).  38 C.F.R. § 21.257(b), (d), (e) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The Veteran is service connected for bipolar disorder and has been assigned a 70 percent rating.  He seeks self-employment services funding under what is designated as "Category 1" by the VR&E in an estimated amount of $43,479. 

The primary regulations pertaining to VR&E self-employment services are found at 38 C.F.R. §§ 21.257, 21.258.   Pertinent to this case, 38 C.F.R. § 21.257(a) generally indicates that a program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  38 C.F.R. § 21.257(c)-(e) defines the scope of self-employment services.  General services and material support that can potentially be provided to any individual for whom self-employment is determined to be a suitable goal include vocational training, incidental training in the management of a business, payment of license or other fees required for self-employment, necessary tools and supplies for the occupation, and other services described in 38 C.F.R. § 21.252.  38 C.F.R. § 21.257(d).   "Individuals with the most severe service-connected disability who require self-employment" may potentially be provided all of the services described in 38 C.F.R. § 21.257(d) and additional services described in 38 C.F.R. § 21.214.  An individual with the most severe-service connected disability who requires self-employment is defined as an individual who has been determined by VA to have limitations affecting employability arising from the effects of his or her service-connected disability, which are so severe as to necessitate selection of self-employment as the only reasonably feasible vocational goal.  38 C.F.R. § 21.257(b).  

VR&E has created its own internal regulations in Manual M28R to administer self-employment services to eligible Veterans.  These regulations include M28R, Part VI, Section A, Chapter 9.05, which describes two categories of Veterans who may receive self-employment assistance.  Category I assistance will only be provided to a veteran who has a Serious employment handicap (SEH); has the most-severe service-connected disability; has employment limitations so severe that self-employment is the only option to achieve the rehabilitation goal; and all other reasonable employment goals are unsuitable due to the severity of his or her service connected disability.  Id.  The Board notes that this "Category I" designation simply represents the VR&E's implementation of 38 C.F.R. § 21.257 as it applies to Veteran's with "the most severe service-connected disability who require self-employment."

Individuals who have generally qualified for VR&E services will normally develop a proposed self-employment business plan in collaboration with their Vocational Rehabilitation Counselor (VRC) and others.  This plan includes a breakdown of the type of support services and supplies that VR&E will provide to the Veteran's proposed business and the estimated cost of these services and supplies.  Under 38 C.F.R. § 21.258, self-employment plan proposals that include a request for funding of $25,000 or greater must be approved by the Director of VR&E Services.     

Notably, VR&E does not provide Veterans who already have an existing, operational business with such extensive self-employment services.  See e.g. Manual M28, Part IV, Section C, Chapter 8, 8.04(b).  In this regard the agency has a specific internal regulation, Manual M28, Part IV, Section C, Chapter 8, 8.07(a), used to determine whether or not a Veteran does have an existing business.  Under this regulation. VR&E must determine if the Veteran has been self-employed for one year or more and, if so, determine if the business is operational and economically viable as evidenced by tax returns or financial statements to verify generated income.  If both of these provisions do not apply, then the business is not considered an existing business and the rehabilitation process must proceed as if a business does not exist.  Id.
 
In a December 2015 statement of the case (SOC), a VRC who has been working with the Veteran and a Vocational Rehabilitation and Employment Officer (VREO) essentially summarized the pertinent facts in this case on behalf of the RO.  In this SOC, these officials noted that the Veteran had operated a business named "Affordable Scrubs and Stuff" from 2006 to 2011 and then had subsequently liquidated most of the inventory.  As of December 2012, the Veteran did have a minimally functioning undeveloped web page pertaining to the business but this website was not at the level of an operational business and the Veteran was maintaining it simply to ensure his continued ownership of the domain name.  

In April 2013, a comprehensive self-employment evaluation was completed and the Veteran's VRC identified services needed in order for the Veteran to be successful in future self-employment.  It was determined that his prior business had failed due to his service-connected disability and that he qualified for services under Category 1.  As a result of this finding, the VRC reviewed with him the types of supplies and related assistance that could be provided to him.  For more than 6 months, the Veteran then developed and redeveloped his self-employment plan proposal with guidance and assistance from the VRC and consulting organizations and individuals.  Also, due to changes in the VR& E's internal regulations that went into effect on October 1, 2013, VRC sought concurrence on the Veteran's Category I status from the VR&E Services Director in Washington D.C.  This concurrence was given by VR&E Services in a March 2014 letter. 

Subsequently, the Veteran continued to improve his proposed business plan using recommendations provided by the Buffalo VR&E's Self-Employment Committee.  In May 2015, the plan proposal was submitted to the VR&E Services Director.  The estimated cost of the requested assistance (i.e. services and supplies) to be provided by VA was $43,479.  The name of the Veteran's proposed business is "Affordable Scrubs LLC."    

In the September 2015 decision signed by the VR&E Services Director it was determined that the VR&E service could not approve the Veteran's self-employment plan because documentation in his Counseling/Evaluation Rehabilitation (CER) Folder indicated that he had owned and operated the business Affordable Scrubs and Stuff since 2006 and that he had transitioned to a current, operational on-line business.  Consequently, based on the Veteran having this existing business, the decision found that the previous finding of Category I entitlement was not appropriate and the extent of assistance the VR&E could provide was limited to those items that facilitate a reasonable accommodation in order to help make the business suitable.

In the subsequent decision portion of the December 2015 SOC, the VRC and VREO specifically noted that there was no language in the controlling regulations suggesting that Category I self-employment assistance was unavailable to Veterans who had been self-employed in the past.  They also noted that this type of guidance does exist for Veterans who have "existing businesses."  However, they specifically found that the Veteran does not have an existing business within the meaning of the VRE's own regulations.  See Manual M28R, Part IV, Section C, Chapter 8, 8.04(b). In this regard, the VRC and VREO noted that Affordable Scrubs and Stuff, had dissolved in 2011 and that the Veteran had subsequently liquidated most of the inventory.  Later, in an attempt to earn some wages while awaiting approval of his self-employment plan for Affordable Scrubs LLC, the Veteran did put some old, damaged inventory up for sale on his website.  The VRC and VREO noted that it was this choice to sell this limited, remaining inventory on the website that had triggered the September 2015 decision denying entitlement to Category I services and approval of the Veteran's self-employment plan with accompanying funding.  Nonetheless, the SOC upheld the previous September 2015 decision denying the Veteran the previously awarded entitlement to Category I self-employment services, including funding of his proposed self-employment plan.  

Consistent with the specific findings of the VRC and VREO, the Veteran has affirmatively reported that he does not have an existing business.  In an October 2015 statement, the Veteran indicated that he did operate Affordable Scrubs and Stuff from 2006 through 2012.  However, at that point, he closed the business, liquidated his inventory, equipment and fixtures and filed his final income tax form (i.e. the 2012 form) for the business.  He noted that he never had a functioning on-line business; he had merely kept control of a non-functioning web page, which he hopes to reactivate once his self-employment plan proposal for Affordable Scrubs LLC is approved.  Additionally, subsequent to issuance of the SOC, in a statement received in January 2016, the Veteran clarified that he did dissolve his business at the end of 2011and liquidated all assets in 2012 through direct sales to other merchants.  He also noted that at no time did he have an active on-line business. 

After review of the record, the Board agrees with the findings of the VRE and VREO and the report of the Veteran.  It is evident that the Veteran had stopped operating Affordable Scrubs and Stuff by the end of 2012 (at the very latest).  He then did sell-off the inventory.  It is not entirely clear whether his website was in any way utilized to facilitate this selling.  However, even if it was utilized in some fashion for this purpose, the selling was clearly a very limited effort to recoup some of the losses from the dissolved business.  Such a limited effort clearly does not merit a finding that the Veteran, at the time of consideration of his self-employment proposal in September 2015, had been "self-employed for one year of more" and had an "operational and economically viable" business as evidenced by tax returns or financial statements.  In this regard, the Veteran has credibly reported that the last tax return he filed (and was required to file) in relation to his self-employment efforts was filed in 2012, a report that is consistent with the findings of the VRC and VREO.  Accordingly, under the VR&E's own internal regulations, the Veteran was not operating an existing business after 2012 and the September 2015 decision revoking his entitlement to Category I services was in error.  Manual M28R, Part IV, Section C, Chapter 8, 8.04(b), 8.07(a).


ORDER

Entitlement to Vocational Rehabilitation and Employment (VR&E) self-employment services based on status as an individual with the most severe service connected disability who requires self-employment (i.e. VR&E Category 1 status) is granted.    


REMAND

As noted above, the Veteran's self-employment plan proposal was denied by the September 2015 decision based on a finding that he was already running an existing business and thus, did not qualify for Category I self-employment services.  Now that it has been established that this decision is in error and the Veteran is entitled to Category I services, the underlying merits of the Veteran's self-employment plan proposal must be reviewed by the Director of VR&E Services.  See 38 C.F.R. § 21.258, indicating that the Director must approve proposals for funding of $25000 or greater.  Given that the Veteran's proposal is supported by his VRC and also by the VREO and the Director of the Buffalo Regional Office (See September 2015 memo for the claims file), the Board is hopeful that it will be expeditiously approved.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Arrange for the Director of VR&E Services to readjudicate the Veteran's self-employment plan proposal in light of the Board's decision that he has not operated an existing business since 2012 at the latest and that he is entitled to Category I self-employment services.  If the Veteran's self-employment plan proposal remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


